397 U.S. 594 (1970)
UNITED STATES
v.
SIMON
No. 742.
Supreme Court of United States.
Decided April 20, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WISCONSIN.
Solicitor General Griswold, Assistant Attorney General Wilson, Beatrice Rosenberg, and Mervyn Hamburg for the United States.
Jack McManus for appellee.
PER CURIAM.
The judgment is vacated and the case is remanded to the United States District Court for the Western District of Wisconsin with instructions to reinstate count 1 of the indictment, charging a violation of 26 U.S. C. § 4742 (a).